Citation Nr: 1326513	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected callused left foot.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Board remanded the matter for further evidentiary development.

In September 2012, the Veteran filed a claim for an increased rating for service-connected bronchitis with chronic obstructive pulmonary disease.  The matter is referred to the RO for disposition.


FINDING OF FACT

On July 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The appellant submitted a statement dated July 18, 2013, through his accredited representative, indicating his desire to withdraw the claim on appeal.  

There remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal, and dismissal is warranted.
 

ORDER

The appeal for an initial disability evaluation in excess of 10 percent for service-connected callused left foot is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


